                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:19-cv-00497-RJC-DCK

SENGLED USA, INC. and ZHEJIANG                )
SHENGHUI LIGHTING CO., LTD,                   )
                                              )
             Plaintiffs,                      )
                                              )
               v.                             )               ORDER
                                              )
TVL INTERNATIONAL, LLC,                       )
                                              )
             Defendant.                       )
                                              )

      THIS MATTER comes before the Court on Plaintiff Zhejiang Shengui Lighting

Co., Ltd.’s (“SengLED CN”) Motion to Dismiss.       (Doc. No. 51.)   This case was

transferred from the District of Delaware on October 2, 2019. Before the case was

transferred to this Court, SengLED CN filed the instant Motion to Dismiss

Defendant’s counterclaims.    In its supporting brief, SengLED CN relies on the

Delaware statute of limitations and case law thereunder, as well as case law from the

District of Delaware and the Third Circuit.

      IT IS THEREFORE ORDERED that SengLED CN’s Motion to Dismiss, (Doc.

No. 51), is DENIED without prejudice to refiling the motion in this Court.
Signed: February 21, 2020




                  2
